                  Case 2:21-cv-00834-TSZ Document 6 Filed 08/13/21 Page 1 of 1




 1

 2

 3
                                   UNITED STATES DISTRICT COURT
 4                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 5
        JOHN ROBERT DEMOS, JR.,
 6
                                                                 CASE NO. 2:21-cv-00834-TSZ-JRC
                                  Petitioner,
 7
                                                                 ORDER ADOPTING REPORT
                  v.                                             AND RECOMMENDATION
 8
        STATE OF WASHINGTON,
 9
                                  Respondent.
10

11
     The Court, having reviewed the report and recommendation of Magistrate Judge J. Richard
12
     Creatura, objections to the report and recommendation, docket no. 3, and the remaining record, 1
13
     does hereby find and ORDER:
14
            (1)        The Court adopts the Report and Recommendation, docket no. 2.
15
            (2)        Pursuant to the Court’s Order of March 13, 1997, the Clerk is directed to
16                     administratively close this matter.
17          (3)        The Clerk is directed to send copies of this order to petitioner, counsel for
                       respondent, and to the Hon. J. Richard Creatura.
18

19          DATED this 13th day of August, 2021.
20

21
                                                        A
                                                      __________________________________
                                                      Thomas S. Zilly
                                                      United States District Judge
22

23
            1
             Petitioner has also filed a proposed motion for expedited review, docket no. 4, and a
24   premature appeal to the Ninth Circuit, docket no. 5.

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
